Citation Nr: 0622311	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-15 878	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to December 
1974.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in March 2005, when it was remanded for 
further evidentiary and procedural development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that service connection is warranted for 
multiple sclerosis.  That she has multiple sclerosis 
currently is not in dispute.  However, the disease was 
initially diagnosed more than twenty years after her 
discharge from service.  Service connection has been granted 
for hearing loss in one ear and tinnitus, and she asserts 
that hearing loss and tinnitus were early symptoms of 
multiple sclerosis.  

The claims file currently contains multiple medical records 
dated during the previous eight or so years, but very little 
evidence reflecting her physical and mental condition closer 
in time to her period of service.  When multiple sclerosis 
becomes manifest to a degree of 10 percent within seven years 
of the veteran's discharge from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the veteran's 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In light of this provision for 
presumptive service connection, the veteran is hereby 
informed that medical evidence reflecting any early symptoms 
of multiple sclerosis within seven years of her discharge 
from service, would be particularly helpful to her appeal.  
If she is aware of such evidence, she should inform the RO so 
that it can be obtained in support of her appeal.

Review of the veteran's service medical records reveals that 
upon several occasions she was referred to the Mental Health 
clinic in connection with an acute situational reaction and a 
personal problem.  However, there are no mental health 
records available for review in the veteran's claims file, 
and it appears that mental health service medical records 
were never requested from the custodian of such records.  
There is also a reference to the veteran having been the 
subject of a court martial proceeding during service in 
connection with a mental health issue.  Service personnel 
records have never been requested either.  Because these 
records are pertinent to the question of the veteran's mental 
condition during service, they should be obtained prior to 
further review of her claim for service connection.

Among other actions requested by the previous Board remand, 
was a VA medical examination to ascertain the onset of the 
veteran's multiple sclerosis.  In particular, the examiner 
was requested to review the veteran's service medical records 
and to comment upon two statements submitted by the veteran's 
private physician in support of her claim and also upon two 
VA examination reports and opinions which both weighed 
against the veteran's claim.  While the examiner reviewed and 
commented upon the veteran's available service medical 
records, as discussed above, it appears that these records 
were incomplete.  Furthermore, the examiner did not provide 
any comment or analysis regarding the four medical opinions 
on file.  We also observe that on the same day that the 
veteran's claims file was sent to the VA hospital which 
arranged the examination, the AMC requested medical records 
from the Social Security Administration.  These records 
(covering the time period from 1998 through 2005) could not 
therefore have been reviewed by the VA examiner in 
conjunction with the VA examination and thus did not inform 
the opinion offered by the examiner.  Therefore, to cure 
these defects, another VA neurological opinion should be 
obtained after the service medical records and service 
personnel records and any others identified by the veteran in 
the meantime have been associated with the claims file.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  While the Board 
regrets the necessity of a second remand and the accompanying 
delay in the ultimate resolution of the veteran's appeal, 
adjudication at this point would result in a less than fully-
informed decision and would cause prejudice to the veteran's 
appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran's 
service mental health clinic and/or 
psychiatric records through official 
channels.  (These apparently would be 
from treatment at Holloman, Air Force 
Base.)  All attempts to obtain these 
records should be fully documented for 
the claims file.

2.  The RO should request the veteran's 
service personnel records, including any 
information pertaining to a Court Martial 
proceeding, through official channels.  
All attempts to obtain these records 
should be fully documented for the claims 
file.

3.  After the veteran's service mental 
health records and the service personnel 
records have been obtained and associated 
with the veteran's claims file, the RO 
should forward the entire claims file, 
including any newly-received service 
records and the medical records received 
from the Social Security Administration, 
to a physician with neurological 
expertise, for review of the claims file 
and a written opinion as to whether 
multiple sclerosis was initially 
manifested during service (April 1973 to 
December 1974) or within seven years 
after service (December 1974 to December 
1981).  The examiner is requested to 
craft the opinion in terms of whether it 
is at least as likely as not (50 percent 
or more probability) that any symptoms 
identified during service or within seven 
years after service represented the early 
or initial onset of multiple sclerosis.  
The complete rationale for the opinion 
rendered should be fully explained.

IF the examiner feels that a current 
examination of the veteran and/or any 
testing is necessary to render a fully-
informed opinion on this matter, the RO 
should arrange for such examination 
and/or testing.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


